Citation Nr: 0639685	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-03 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palto Alto, 
California


THE ISSUE

Entitlement to authorization for special mode transportation 
benefits.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to September 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 2004 decision of the Department of 
Veterans' Affairs (VA) Medical Center in Palto Alto, 
California.  



FINDING OF FACT

The veteran can ambulate with a cane, transfer in and out of 
a vehicle with minimal assistance, and does not need to be 
recumbent. 


CONCLUSION OF LAW

The criteria for authorization for special mode 
transportation benefits have not been met.  38 U.S.C.A. § 111 
(West 2002); 38 C.F.R. § 17.143 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist. Regulations implementing the VCAA have also been 
published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  In the circumstances of this case, 
there is no further duty to notify or to assist.  

38 C.F.R. § 17.143(a) (2006) provides, if travel will be 
provided, it shall be paid in accordance with 38 U.S.C.A. 
§ 111 and this section. (Emphasis added).

Pursuant to 38 C.F.R. § 17.143(b) (2006), which implements 38 
U.S.C.A. § 111, transportation at Government expense shall be 
authorized for the following categories of VA beneficiaries, 
subject to the deductible established in 38 C.F.R. § 17.101, 
"Limitations:" (1) A veteran or other person traveling in 
connection with treatment for a service- connected disability 
(irrespective of percent of disability); (2) A veteran with a 
service-connected disability rated at 30 percent or more, for 
treatment of any condition; (3) A veteran receiving VA 
pension; (4) A veteran whose annual income, as determined 
under 38 U.S.C.A. § 1503, does not exceed the maximum annual 
rate of pension which would be payable if the veteran were 
eligible for pension, or who is unable to defray the expenses 
of travel.

According to 38 C.F.R. § 17.143(c) (2006), transportation at 
Government expense shall be authorized for the following VA 
beneficiaries without their being subject to the deductible 
established in 38 C.F.R. § 17.101' "Limitations:" (1) A 
veteran traveling in connection with a scheduled compensation 
or pension examination; (2) A veteran or other person 
traveling by a special mode of transportation such as an 
ambulance, ambulette, air ambulance, wheelchair van, or other 
vehicle specially designed to transport disabled individuals 
provided (i) a physician determines that the special mode of 
travel is medically required; (ii) the person is unable to 
defray the expenses of the travel; and (iii) the travel is 
authorized in advance or was undertaken in connection with a 
medical emergency such that delay to obtain authorization 
would be hazardous to the person's life or health.

VHA's Beneficiary Travel Manual, M-1, Part I, Chapter 25, 
provides policy and procedural instructions under which 
transportation at Government expense may be furnished to 
eligible beneficiaries and their attendants traveling to or 
from VA facilities or other places for the purpose of 
examination, treatment or care. 

Special mode of transportation:  For purposes of this 
Chapter, this term includes ambulance, ambulette, air 
ambulance, wheelchair, van, and other modes of transportation 
which are specially designed to transport certain types of 
disabled individuals.  This term does not include public 
transportation, such as a bus, subway, train, airplane, or 
privately owned conveyance.  Chapter 25.03(a).

The Statement of the Case notes that the VA health care 
system with jurisdiction over the veteran's care has local 
guidelines for special mode travel, and that these guidelines 
include:
 
Have a medical need:
a. Veteran is chronically non-ambulatory,
b. Veteran cannot transfer in/out of 
vehicle independently or without minimal 
assistance, or
c. Veteran needs to be recumbent.  

See December 2004 Statement of the Case.

A review of the record shows that service connection is in 
effect for a primary degeneration of the retina with light 
perception only, bilateral, rated as 100 percent disabling, 
depression and anxiety, rated as 70 percent disabling, 
diabetes mellitus type II, rated as 20 percent disabling, 
seborrhea, rated as 10 percent disabling, and genital herpes, 
rated as 0 percent disabling.  The veteran's combined rating 
is 100 percent.  He has also been determined to be eligible 
for special monthly compensation on account of loss of use of 
a creative organ, and on account of blindness in both eyes 
having only light perception, with additional disabilities.  
See 38 U.S.C.A. § 1114(p) (West 2002).  

A VA consultation report, dated in August 2004, notes the 
following: the veteran could ambulate with a cane; he could 
transfer in and out of a vehicle with minimal assistance; he 
did not need to be recumbent; his mobility was substantially 
impaired due to 10 percent blindness; he did not drive; he 
did not have a spouse or other person who could transport 
him; there were no relevant cardiovascular or respiratory 
impairments; there was severe visual acuity; the veteran 
required a cab for transportation; he had a cane; he was not 
receiving intravenous therapy; he had panic and 
claustrophobia.  

Other VA consultation notes, also dated in August 2004, 
indicate that a request for wheelchair van transport had been 
approved, and that the veteran was eligible for special mode 
transport and was to be referred to a clinical reviewer for 
verification of medical necessity, and that the medical need 
had been approved for one year.  

A statement from a VA staff optometrist, dated in September 
2004, notes that the veteran was legally blind due to 
retinitis pigmentosa, and that no change in his condition was 
expected.  

A statement from a VA staff psychologist, dated in January 
2005, notes the veteran's service-connected disabilities, and 
states that he was "Particularly fearful and panicky in 
unfamiliar situations and with unfamiliar people, such as he 
might encounter if traveling on public transportation."  The 
psychologist requested special mode transportation, because 
the veteran's "familiarity with the system and the drivers 
allays this veteran's anxiety and fear and provides a sense 
of safety and comfort when he travels to the Health Care 
System and his various medical appointments."  Finally, the 
psychologist argued that it was "unfair" that the 
guidelines focused on physical needs of veterans.  

A statement from a medical doctor, dated in January 2005, 
notes treatment for visual symptoms, and contains impressions 
of legal blindness in both eyes, retinitis pigmentosa 
variant, bilateral cataracts, and diabetes with mild 
background diabetic retinopathy.  

The RO's November 2004 decision states that an audit of the 
August 2004 authorization for special mode transportation 
benefits showed that the criteria for this benefit had not, 
in fact, been met, and that the authorization was rescinded.  

After a careful review of the evidence of record, the Board 
finds that authorization for special mode transportation 
benefits is not warranted.  As an initial matter, the Board 
points out that the August 2004 VA consultation report states 
that the veteran required a cab for transportation, and that 
it does not appear that the term "special mode of 
transportation" was intended to include cabs.  In this 
regard, Manual M-1, Part I, Chapter 25, states that the term 
"special mode of transportation" includes "modes of 
transportation which are specially designed to transport 
certain types of disabled individuals, and that "this term 
does not include public transportation."  Chapter 25.03(a) 
(emphasis added).  

Moreover, the August 2004 VA consultation report indicates 
that the veteran could ambulate with a cane, could transfer 
in and out of a vehicle with minimal assistance, and that he 
did not need to be recumbent.  Accordingly, the criteria for 
"medical need" as defined by local VA guidelines, are not 
shown to have been met, and the claim must be denied.  In 
reaching this decision, the Board has considered the 
statements of the VA psychologist.  However, his statements 
do not implicate the criteria for a "medical need," and to 
the extent that the psychologist thinks that the criteria are 
unfair, the Board has no discretion and must apply the law 
and regulations as stated.  38 U.S.C.A. § 7104(c).  

Finally, the Board is cognizant of the veteran's service-
connected disabilities and of his arguments, via his medical 
providers, that blind veterans have a need for automotive 
adaptive equipment because they require drivers, such 
veterans are eligible based solely on blindness.  However, 
this argument does not impact the previously discussed 
criteria for a medical need.  The Board points out that the 
"if" wording used in 38 C.F.R. § 17.143(a), along with the 
"may" language used in 38 U.S.C.A. § 111, suggest that the 
granting of this benefit is discretionary.  Because the local 
guidelines of the VA healthcare system clearly and uniformly 
set forth the requisite criteria for all veterans seeking 
this benefit, deference in interpretation and application is 
required.  As the criteria for a medical need are not shown 
to have been met, and the claim must be denied.  


ORDER

Authorization for special mode transportation benefits is 
denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


